This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Geoffrey Lynn Oglesby.
The court coming now to consider its order of June 17, 1992, wherein it suspended respondent, Geoffrey Lynn Oglesby, Attorney Registration No. 0023949, from the practice of law for a period of one year pursuant to former Gov.Bar R. V(7)(c) (now 6[B][3]), but stayed six months of the suspension on the following conditions: (1) that within the first six months of his suspension respondent make full restitution of all sums, as set forth in the court’s opinion; (2) that within the first six months of his suspension respondent complete all continuing legal education requirements, as set forth in the court’s opinion; and (3) that respondent complete two years of monitored probation after completion of his suspension in accordance with Gov.Bar R. V(9). The court finds that respondent has substantially complied with its order of June 17, 1992. Upon consideration thereof,
IT IS ORDERED by the court that six months of Geoffrey Lynn Oglesby’s suspension be stayed, and that in accordance with Gov.Bar R. V(9) he be placed on monitored probation for two years and that he be monitored by relator, Disciplinary Counsel.
IT IS FURTHER ORDERED that relator file with this court, on or before January 29, 1993, the name and address of the monitoring attorney, and that at the end of respondent’s probationary period, relator file with the Clerk of this court a final report by the monitoring attorney stating whether respondent has complied with the terms of probation.
IT IS FURTHER ORDERED that upon successful completion of the probationary period respondent shall apply for termination of probation pursuant to Gov.Bar R. V(9)(D) and that the probation shall not be terminated until this court orders respondent’s probation terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see (1992), 64 Ohio St.3d 39, 591 N.E.2d 1214.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.